Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CHINA ENERGY CORPORATION 2 1. PURPOSE OF PLAN The purpose of this 2008 Stock Option Plan (the " Plan ") is to assist China Energy Corporation (the " Company ") and any parent or subsidiary (together with the Company, the " Companies ") in the continued employment or service of officers, employees, consultants and directors, by offering them a greater stake in the Companies' success and a closer identity with the Companies, and to aid in attracting individuals whose employment or services would be helpful to the Companies and would contribute to their success. This Plan shall at all times be subject to all legal requirements relating to the administration of stock option plans, if any, under applicable corporate laws, applicable United States federal and state securities laws, the Code (as hereinafter defined), the rules of any applicable stock exchange or stock quotation system, and the rules of any foreign jurisdiction applicable to Options granted to residents therein (collectively, the  Applicable Laws ). 2. DEFINITIONS (a) " Board " means the board of directors of the Company. (b) " Code " means the Internal Revenue Code of 1986 , as amended. (c) " Committee " means the committee described in Section 5. (d) " Companies " means the Company and any parent or subsidiary, as defined in Sections 424(e) and 424(f) of the Code. (e) " Date of Grant " means the date on which an Option is granted, or on which the exercise price of an outstanding Option is modified. (f) " Exercise Price " means the price per Share that an Optionee must pay in order to exercise an Option. (g) " Incentive Stock Option " shall mean an Option granted under the Plan, designated at the time of such grant as an incentive stock option (and qualifying as such under Section 422 of the Code) and containing the terms specified herein for incentive stock options. (h) " Non-Qualified Option " shall mean an Option granted under the Plan, which is designated at the time of such grant as a non-qualified option, which contains the terms specified herein for non-qualified options, and which fails to qualify as an Incentive Stock Option within the meaning of Section 422 of the Code. (i) " Option " means any stock option granted under the Plan and described either in Section 3(a) or 3(b). (j) " Option Agreement " shall have the meaning set forth in Section 7. (k) " Optionee " means a person to whom an Option has been granted under the Plan, which Option has not been exercised and has not expired or terminated. (l) OTC BB means the Over-the-Counter Bulletin Board in the United States; (m) " Shares " means common shares of the Company. (n) " Ten Percent Shareholder " means a person who on the Date of the Grant owns, either directly or within the meaning of the attribution rules contained in Section 424(d) of the Code, stock possessing more than ten percent of the total combined voting power of all classes of stock of his or her employer corporation or of its parent or subsidiary corporations, as defined respectively in Sections 424(e) and (f) of the Code. (o) " Value " means on any given date, the fair market value of the Shares as determined by the Board or the Committee, taking into account all information that the Board or the Committee considers relevant, including applicable provisions of the Code and rulings and regulations thereunder. 3. RIGHTS TO BE GRANTED Rights that may be granted under the Plan are: (a) Incentive Stock Options, that give the Optionee the right for a specified time period to purchase a specified number of Shares at an Exercise Price not less than that specified in Section 7(a). (b) Non-Qualified Options, that give the Optionee the right for a specified time period to purchase a specified number of Shares at an Exercise Price not less than that specified in Section 7(a). 4. STOCK SUBJECT TO PLAN The maximum number of Shares that may be issued under the Plan is 4,500,000 Shares, subject to adjustment pursuant to the provisions of Section 10. If an Option terminates without having been exercised in whole or part, other Options may be granted covering the Shares as to which the Option was not exercised. Notwithstanding anything to the contrary contained in the Plan, the aggregate number of Shares issued to an Optionee on the exercise of Options granted under the Plan, or reserved for issuance to an Optionee on the exercise of Options granted under the Plan, may not exceed twenty five percent (25%) of the maximum number of Shares authorized to be issued on the exercise of Options under the Plan. 5. ADMINISTRATION OF PLAN (a) The Plan shall be administered, and the grant of Options under this Plan shall be approved in advance, by the Board, or if the Board by resolution so decides, by a stock option committee (the " Committee ") designated by the Board, the members of which shall be appointed by and serve on such Committee at the pleasure of the Board. - 2 - (b) To the extent required for transactions under the Plan to qualify for exemptions available under Rule 16b-3 promulgated under the U.S. Securities Act (" Rule 16b- 3 "), if the Board shall delegate its authority to the Committee then each member of the Committee will be a " Non-Employee Director " within the meaning of Rule 16b-3. To the extent required for compensation realized from the exercise of options issued under the Plan to be deductible by the Company or any of the Companies pursuant to Section 162(m) of the Code, the members of said Committee will be " outside directors " within the meaning of Section 162(m) of the Code. (c) The Committee shall have the powers and authority vested in the Board hereunder (including the power and authority to interpret any provision of the Plan or of any Option). The members of any such Committee shall serve at the pleasure of the Board. A majority of the members of the Committee shall constitute a quorum, and all actions of the Committee shall be taken by a majority of the members present. Any action may be taken by a written instrument signed by all of the members of the Committee and any action so taken shall be fully effective as if it had been taken at a meeting. (d) Subject to the provisions of this Plan and any Applicable Laws, and with a view to effecting its purpose, the Committee shall have sole authority, in its absolute discretion, to: (i) construe and interpret this Plan; (ii) define the terms used in the Plan; (iii) prescribe, amend and rescind the rules and regulations relating to this Plan; (iv) correct any defect, supply any omission or reconcile any inconsistency in this
